J. S17035/20


NON-PRECEDENTIAL DECISION – SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA               :    IN THE SUPERIOR COURT OF
                                           :          PENNSYLVANIA
                     v.                    :
                                           :
REYNALDO NUNEZ-TORRES,                     :         No. 1882 MDA 2019
                                           :
                          Appellant        :


      Appeal from the Judgment of Sentence Entered September 10, 2019,
                 in the Court of Common Pleas of Berks County
                Criminal Division at No. CP-06-CR-0000555-2019


BEFORE: PANELLA, P.J., STABILE, J., AND FORD ELLIOTT, P.J.E.


MEMORANDUM BY FORD ELLIOTT, P.J.E.:                      FILED JUNE 15, 2020

        Reynaldo Nunez-Torres appeals from the September 10, 2019 judgment

of sentence of three to six years’ imprisonment imposed after a jury found

him guilty of criminal conspiracy to commit robbery.1 After careful review, we

affirm.

        The trial court summarized the relevant facts of this case as follows:

              On December 2, 2017, Christopher Stirone
              [(hereinafter, “the victim”)] was employed as a
              deliveryman for a local Chinese food restaurant.
              Between 7:00 p.m. and 8:00 p.m., [the victim] was
              called out for a delivery at 2001 Highland Avenue,
              Reading, Berks County, Pennsylvania (“Residence”).
              The Residence is a secluded, single home located on
              a property containing bushes and trees. Highland
              Avenue is a lightly traveled road. [The victim] arrived
              at the Residence and parked in the street. He noticed
              that there was only one light on inside of the

1   18 Pa.C.S.A. § 903(a)(1) (to commit § 3701(a)(1)(ii)).
J. S17035/20


          Residence. He called the telephone number on the
          delivery receipt and a male voice informed him that
          people were at the Residence and he should come to
          the front door. The delivery receipt also identified the
          name of the individual who appeared on the
          restaurant’s caller ID, Dimitry Taylor.

          As [the victim] approached the Residence, three men
          with flashlights jumped out from the bushes on the
          right side of the house. [The victim] stated that they
          were sixty to seventy feet from the road when he
          observed them. They were all wearing knit hats and
          face masks. One of them put a gun to [the victim]’s
          back and told him not to move or he would kill him. A
          second man put a knife to his chest and instructed
          [the victim] to remove his hands from his pockets.
          This same man then moved the knife to [the victim]’s
          throat until [the victim] complied. The man then went
          through [the victim]’s pockets and removed money as
          well as a small pocketknife. He told [the victim] that
          this [is not] worth dying for and that he should stay
          quiet. The man with the gun told [the victim] to drop
          the bag of Chinese food he was carrying. [The victim]
          heard him pick up the bag. During the incident, [the
          victim] was hit in the head with the gun and told to
          shut up or he was going to die. The third individual
          went through [the victim]’s vehicle and took
          approximately $300.00, [the victim]’s wallet and car
          keys. After the third individual signaled that he was
          done going through [the victim]’s vehicle, two of the
          three men started to walk away. The man with the
          gun pointed [the victim] in the opposite direction for
          him to start walking. [The victim] was instructed to
          look forward, not to turn around until the men were
          gone, and to stay put or he would die. After [the
          victim] heard the men running away, he yelled for
          help and banged on his neighbor’s door. The men all
          left together. The police were contacted and arrived
          on scene and met with [the victim] within five
          minutes. [The victim]’s wallet was returned to his
          front porch three days later with only the cash
          missing.




                                   -2-
J. S17035/20


            While at the Residence, Officer Bryan Cilento
            (“Officer Cilento”) of the Central Berks Regional Police
            Department located a Corona beer bottle. The beer
            bottle was discovered on the same side of the
            Residence that the men emerged from. The bottle
            was found ten feet behind the location where the
            victim first observed the three men. Officer Cilento
            noticed that there was foam on the liquid inside of the
            beer bottle[,] which indicated that it had been moved
            or shaken. He also felt the inside of the beer bottle
            with his finger as he emptied its contents and found
            that it was cold. In January of 2018, the beer bottle
            was sent by law enforcement to be processed for
            fingerprints.    In March of 2018, the lab report
            indicated that there was a print on the beer bottle
            individualized to [appellant].

            In December of 2017, Detective [Sergeant] Deron
            Manndel (“Detective Manndel”) of the Central Berks
            Regional Police Department was assigned to
            investigate the robbery that occurred on December 2,
            2017. As part of his investigation, Detective Manndel
            obtained a court order for the account associated with
            the cell phone number located on the delivery receipt.
            This was the same number used to place the Chinese
            food order and dialed by the victim when he arrived
            at the Residence. Detective Manndel learned that an
            individual by the name of Dimitry Taylor was identified
            as the account holder. However, in March of 2018,
            after learning that the print on the beer bottle was
            individualized to [appellant], Detective Manndel
            entered the cell phone number into a Facebook
            search. The Facebook search revealed that the cell
            phone number was associated with the Facebook
            profile of [appellant] and he resided in Reading,
            Pennsylvania. Law enforcement also determined that
            [appellant’s] last known address at 151 Pear Street,
            Reading, Pennsylvania, was 2.6 miles away from the
            Residence.

Trial court opinion, 12/5/19 at 2-4 (citations to notes of testimony omitted).




                                     -3-
J. S17035/20

        Appellant was arrested in connection with this incident and charged with

three counts of robbery and one count each of criminal conspiracy, theft by

unlawful taking or disposition, terroristic threats, and simple assault.2    On

August 19, 2019, appellant filed a motion in limine to preclude the

Commonwealth from introducing a Facebook page associated with appellant

into evidence. (See motion in limine, 8/12/19 at ¶¶ 1-6.) The trial court

denied appellant’s motion in limine, and appellant proceeded to a jury trial

that same day. Following a two-day trial, the jury found appellant guilty of

one count of criminal conspiracy.       Appellant was found not guilty of the

remaining charges.       On September 10, 2019, the trial court sentenced

appellant to three to six years’ imprisonment.         Appellant filed a timely

post-sentence motion for reconsideration of sentence that was denied by the

trial court on September 26, 2019. This timely appeal followed.3

        Appellant raises the following issues for our review:

              1.    Whether the trial court erred when it denied
                    appellant’s motion in limine and allowed the
                    Commonwealth to admit evidence of a Facebook
                    page purported to be [] appellant’s found using
                    a phone number where the search tool was no
                    longer available for unknown reasons, the
                    phone number supposedly searched was not
                    listed on said page and no further testimony was
                    offered to authenticate that [] appellant
                    maintained said page and further the Facebook
                    page was not relevant as the Commonwealth

218 Pa.C.S.A. §§ 3701(a)(1)(ii), 3701(a)(1)(iv), 3701(a)(1)(v), 903(a)(1),
3921(a), 2706(a)(1), and 2701(a)(3), respectively.

3   Appellant and the trial court have complied with Pa.R.A.P. 1925.


                                       -4-
J. S17035/20


                  had already identified the wireless subscriber
                  within 24 hours of the incident through Sprint[?]

            2.    Whether the Commonwealth failed to present
                  sufficient evidence to support a verdict of
                  conspiracy to commit robbery in connection with
                  the fingerprint evidence offered where the
                  Commonwealth did not show a connection
                  between the source material (a beer bottle
                  recovered from the property) and the robbery
                  where no testimony was offered to show that a
                  perpetrator was seen handling the bottle and no
                  testimony was offered by the victim that he
                  smell[ed] alcohol on the perpetrators and the
                  Commonwealth offered no testimony to identify
                  [] appellant as a specific perpetrator of the
                  robbery[?]

            3.    Whether the trial court abused its discretion in
                  sentencing when it used the deadly weapon
                  possessed matrix for conspiracy to commit
                  robbery where there was no indication []
                  appellant possessed a firearm or that the
                  firearm was within his immediate physical
                  control considering that one of the three
                  perpetrators was at the victim’s vehicle and not
                  in proximity to the firearm[?]

Appellant’s brief at 7-8 (extraneous capitalization omitted). For the purposes

of our review, we have elected to address appellant’s claims in a slightly

different order than presented in his appellate brief.


I. Denial of Motion in Limine and Admissibility of the Facebook Page

      Appellant’s admissibility of evidence argument is two-fold.     Appellant

first contends that the trial court abused its discretion in admitting the

Facebook page associated with the cell phone number utilized to call the victim




                                     -5-
J. S17035/20

because it was not properly authenticated under Pennsylvania Rule of

Evidence 901. (Appellant’s brief at 20, 22.) We disagree.

      “When ruling on a trial court’s decision to grant or deny a motion

in limine, we apply an evidentiary abuse of discretion standard of review.”

Commonwealth v. Moser, 999 A.2d 602, 605 (Pa.Super. 2010) (citation

omitted), appeal denied, 20 A.3d 485 (Pa. 2011). “[T]he admissibility of

evidence is a matter addressed to the sound discretion of the trial court and

. . . an appellate court may only reverse upon a showing that the trial court

abused its discretion.”      Commonwealth v. Cox, 115 A.3d 333, 336

(Pa.Super. 2015) (citations and internal quotation marks omitted), appeal

denied, 124 A.3d 308 (Pa. 2015). “An abuse of discretion is not merely an

error of judgment; rather discretion is abused when the law is overridden or

misapplied, or the judgment exercised is manifestly unreasonable, or the

result of partiality, prejudice, bias, or ill will, as shown by the evidence or the

record.” Commonwealth v. Antidormi, 84 A.3d 736, 745 (Pa.Super. 2014)

(citation omitted), appeal denied, 95 A.3d 275 (Pa. 2014).

      Rule 901 provides, in relevant part, that “[to] satisfy the requirement of

authenticating or identifying an item of evidence, the proponent must produce

evidence sufficient to support a finding that the item is what the proponent

claims it is.” Pa.R.E. 901(a). This court has long recognized that “testimony

from a witness who has knowledge that a matter is what it is claimed to be”

is sufficient to satisfy the authentication requirement under Rule 901.



                                       -6-
J. S17035/20

Commonwealth v. McKellick, 24 A.3d 982, 988 (Pa.Super. 2011) (citations

and internal quotation marks omitted), appeal denied, 34 A.3d 828 (Pa.

2011); see also Pa.R.E. 901(b)(1).

           [A]uthentication of social media evidence is to be
           evaluated on a case-by-case basis to determine
           whether or not there has been an adequate
           foundational    showing   of   its   relevance    and
           authenticity. Additionally, the proponent of social
           media evidence must present direct or circumstantial
           evidence that tends to corroborate the identity of the
           author of the communication in question . . . .

Commonwealth v. Danzey, 210 A.3d. 333, 338 (Pa.Super. 2019) (citations

omitted), appeal denied, 219 A.3d 597 (Pa. 2019).          As with all other

evidence, a trial court should only admit such evidence when “its probative

value outweighs its prejudicial effect.” Commonwealth v. Serge, 896 A.2d

1170, 1177 (Pa. 2006), cert. denied, 549 U.S. 920 (2006).

     Instantly, the record reflects that the trial court acted within its

discretion in admitting the Facebook page into evidence.        At trial, the

Commonwealth laid a proper foundation under Rule 901(b)(1) by presenting

the testimony of Detective Manndel, the investigating detective in this case.

Detective Manndel testified that during the course of his investigation, he

utilized a search feature on Facebook to determine if the cell phone number

that was utilized to order Chinese food and setup the robbery of the delivery

driver was associated with an account on Facebook.     (Notes of testimony,

8/19-20/19 at 188-189.) Detective Manndel’s testimony clearly established

that the evidence in question was what it was purported to be, a Facebook


                                     -7-
J. S17035/20

page associated with appellant. Specifically, Detective Manndel testified as

follows:

           Q.     Now, again, Commonwealth’s Exhibit 1, that
                  phone number, did you type that phone number
                  into Facebook?

           A.     Yes, I took the phone number that we had in
                  this case, I put it into Facebook in the search
                  bar, and I got one result back. And the result
                  that came back was the Facebook profile of an
                  individual by the name of [appellant].

           ....

           Q.     Detective, I’m going to show you what’s been
                  marked as Commonwealth’s Exhibit 11. Could
                  you take a look at that and tell me if you
                  recognize it?

           A.     Yes, that’s the top of the profile page for
                  [appellant] which is the result that I had gotten
                  back when I put that phone number in when I
                  searched that phone number.

           ....

           Q.     Okay.    And were there any other names
                  associated with that phone number?

           A.     No.

           Q.     And there’s a name of [appellant]. Is there any
                  location information about where the person on
                  that page lives?

           A.     Yes, Reading, Pennsylvania.

Id. at 129-130.

      Moreover, our review of the record establishes that appellant’s

ownership of the Facebook page was corroborated through other evidence


                                     -8-
J. S17035/20

presented at trial.    The record reflects that the Facebook page bearing

appellant’s name and city of residence – Reading, Pennsylvania – was

consistent   with his last   known address, 151        Pear Street,    Reading,

Pennsylvania, which was a mere 2.6 miles from the scene of the robbery. (Id.

at 187-188.)

      Based on the foregoing, we find that the Commonwealth produced

sufficient evidence that the Facebook page in question was “that which it

purports to depict.”   Serge, 896 A.2d at 1177.        Accordingly, appellant’s

authentication argument is meritless.

      Appellant also argues that the trial court abused its discretion in

admitting the Facebook page into evidence because the Commonwealth’s

identification of Dimitry Taylor as the account holder associated with the cell

phone number on the delivery receipt made the Facebook page irrelevant.

(Appellant’s brief at 20, 23-24.) We disagree.

      “Evidence is relevant if it logically tends to establish a material fact in

the case, tends to make a fact at issue more or less probable, or supports a

reasonable inference or presumption regarding the existence of a material

fact.” Antidormi, 84 A.3d at 750 (citation omitted); see also Pa.R.E. 401.

“All relevant evidence is admissible, except as otherwise provided by law.

Evidence that is not relevant is not admissible.” Pa.R.E. 402. Pursuant to

Pennsylvania Rule of Evidence 403, “[t]he court may exclude relevant

evidence if its probative value is outweighed by a danger of one or more of



                                      -9-
J. S17035/20

the following:    unfair prejudice, confusing the issues, misleading the jury,

undue delay, wasting time, or needlessly presenting cumulative evidence.”

Pa.R.E. 403.

      Contrary to appellant’s contention, evidence of the Facebook page was

clearly relevant to establish appellant’s identity as one of the three

perpetrators of the robbery, and its probative value far outweighed any

potential for prejudice.

      For all the foregoing reasons, we discern no abuse of discretion on the

part of the trial court in allowing appellant’s Facebook page to be admitted

into evidence.


II. Application of the Deadly Weapon (Possessed) Enhancement

      We now turn to appellant’s claim that the trial court abused its discretion

in applying the deadly weapon (possessed) enhancement at sentencing,

because “there was no indication [he] possessed a firearm or that the firearm

was within his immediate physical control considering that one of the three

perpetrators was at the victim’s vehicle and not in proximity to the firearm.”

(Appellant’s brief at 27.)

      “Sentencing is a matter vested in the sound discretion of the sentencing

judge, and a sentence will not be disturbed on appeal absent a manifest abuse

of discretion.”   Commonwealth v. Zirkle, 107 A.3d 127, 132 (Pa.Super.

2014) (citation omitted), appeal denied, 117 A.3d 297 (Pa. 2015).           This

court has long recognized that a claim that the trial court misapplied the


                                     - 10 -
J. S17035/20

deadly weapon enhancement goes to the discretionary aspects of sentence.

Commonwealth v. Phillips, 946 A.2d 103, 112 (Pa.Super. 2008), appeal

denied, 964 A.2d 895 (Pa. 2009), cert. denied, 556 U.S. 1264 (2009).

Where an appellant challenges the discretionary aspects of his sentence, the

right to appellate review is not absolute. Commonwealth v. Allen, 24 A.3d

1058, 1064 (Pa.Super. 2011). On the contrary, an appellant challenging the

discretionary aspects of his sentence must invoke this court’s jurisdiction by

satisfying the following four-part test:

            (1) whether the appeal is timely; (2) whether
            appellant preserved his issue; (3) whether appellant’s
            brief includes a concise statement of the reasons
            relied upon for allowance of appeal with respect to the
            discretionary aspects of sentence; and (4) whether
            the concise statement raises a substantial question
            that the sentence is appropriate under the sentencing
            code.

Commonwealth v. Carrillo-Diaz, 64 A.3d 722, 725 (Pa.Super. 2013)

(citations omitted).

      Instantly, the record reveals that appellant filed a timely notice of appeal

and preserved his challenge to the application of the deadly weapon

enhancement in his post-sentence motion.            Appellant also included a

statement    in   his   brief   that   comports   with   the   requirements    of

Pa.R.A.P. 2119(f). (See appellant’s brief at 15-17.) Accordingly, we must

determine whether appellant has raised a substantial question.

      “The determination of what constitutes a substantial question must be

evaluated on a case-by-case basis.”        Commonwealth v. Griffin, 65 A.3d


                                       - 11 -
J. S17035/20

932, 935 (Pa.Super. 2013) (citation omitted), appeal denied, 76 A.3d 538

(Pa. 2013). “A substantial question exists only when appellant advances a

colorable argument that the sentencing judge’s actions were either:

(1) inconsistent with a specific provision of the Sentencing Code; or

(2) contrary to the fundamental norms which underlie the sentencing

process.”   Commonwealth v. Glass, 50 A.3d 720, 727 (Pa.Super. 2012)

(citation omitted), appeal denied, 63 A.3d 774 (Pa. 2013). Here, appellant’s

challenge to the application of the deadly weapon enhancement implicates the

discretionary aspects of sentencing. See Commonwealth v. Tavarez, 174

A.3d 7, 10 (Pa.Super. 2017), appeal denied, 189 A.3d 385 (Pa. 2018).

Accordingly, we proceed to consider the merits of appellant’s discretionary

sentencing claim.

     Read in relevant part, the deadly weapon (possessed) enhancement of

the Sentencing Guidelines provides as follows:

            (a)     Deadly Weapon Enhancement.

                    (1)   When the court determines that the
                          offender possessed a deadly weapon
                          during the commission of the current
                          conviction offense, the court shall
                          consider the DWE/Possessed Matrix
                          (§ 303.17(a)).       An    offender    has
                          possessed a deadly weapon if any of the
                          following were on the offender’s person or
                          within his immediate physical control:

                          (i)   Any firearm, (as defined in
                                42 Pa.C.S.[A.]      § 9712)
                                whether loaded or unloaded,
                                or


                                      - 12 -
J. S17035/20



                        (ii)    Any dangerous weapon (as
                                defined in 18 Pa.C.S.[A.]
                                § 913), or

                        (iii)   Any device, implement, or
                                instrumentality designed as a
                                weapon      or   capable   of
                                producing death or serious
                                bodily injury where the court
                                determines that the offender
                                intended to use the weapon to
                                threaten or injure another
                                individual.

204 Pa.Code § 303.10(a)(1)(i-iii).

     A panel of this court examined the application of the deadly weapon

(possessed) enhancement in Phillips, supra. Phillips involved a defendant

convicted of robbery and related offenses who challenged the sentencing

court’s application of the deadly weapons (used) enhancement on the basis

he never had actual, physical possession of his co-conspirator’s weapon during

a robbery. Phillips, 946 A.2d at 108, 111-112. On appeal, the Phillips court

concluded that the sentencing court erred in applying the deadly weapons

(used) enhancement to defendant’s sentence because he had not “used” the

firearm to threaten or injure another individual. Id. at 114-115. However,

the Phillips court held that the sentencing court should have utilized the

deadly weapon (possessed) enhancement matrix, as defendant’s conduct fell

within the broader ambit of Section 303.10(a)(1).        Id.    Specifically, the

Phillips court reasoned that the application of the deadly weapon (possessed)

enhancement was appropriate if the defendant: (1) was in the immediate


                                     - 13 -
J. S17035/20

vicinity of his armed co-conspirator when a firearm was used to threaten a

robbery victim; (2) had knowledge of the existence of the firearm; and

(3) “could easily have been given or taken the firearm at any moment during

the robbery.”   Id. at 114 (citation, footnote, and internal quotation marks

omitted).

       Similarly, in the instant matter, we find that the trial court properly

applied the deadly weapon (possessed) enhancement in fashioning appellant’s

sentence. The evidence at trial established that the victim was accosted in

the dark by appellant and two other individuals who jumped out in tandem

from the bushes as he approached a residence to deliver Chinese food. (Notes

of testimony, 8/19-20/19 at 79-80.) The record further reflects that all three

of these individuals were wearing knit hats and facemasks. (Id. at 80, 91-

92.)   One of these individuals pressed a gun into the victim’s back and

threatened to kill him while the second individual waved a knife at his chest

and throat and threatened his life. (Id. at 81, 98.) While these two individuals

detained the victim and removed the money from his pockets, the third

individual ransacked the victim’s vehicle and stole $300, his wallet, and car

keys. (Id. at 82-83, 93.) During this incident, appellant was struck in the

head with the firearm and repeatedly threatened. (Id.) Although the victim

was unable to identify at trial which of these three individuals was appellant,

the record reflects that appellant was in the immediate vicinity when the two

deadly weapons were used to threaten the victim and could have taken



                                     - 14 -
J. S17035/20

possession of a weapon at any time. See Phillips, 946 A.2d at 114. Based

on the foregoing, we discern no error on the part of the trial court in applying

the deadly weapon (possessed) enhancement in this case.             Accordingly,

appellant’s challenge to the discretionary aspects of his sentence fails.


III. Sufficiency of the Evidence

      Appellant next argues that there was insufficient evidence to sustain his

conviction for criminal conspiracy because the Commonwealth failed to prove

his identity as one of the co-conspirators. (Appellant’s brief at 24.) In support

of this contention, appellant avers that the Commonwealth failed to establish

a connection between the cold bottle of beer found at the scene that contained

his fingerprint and the robbery. (Id.) We disagree.

            In reviewing the sufficiency of the evidence, we must
            determine whether the evidence admitted at trial and
            all reasonable inferences drawn therefrom, viewed in
            the light most favorable to the Commonwealth as
            verdict winner, is sufficient to prove every element of
            the offense beyond a reasonable doubt.           As an
            appellate court, we may not re-weigh the evidence
            and substitute our judgment for that of the
            fact-finder.   Any question of doubt is for the
            fact-finder unless the evidence is so weak and
            inconclusive that as a matter of law no probability of
            fact can be drawn from the combined circumstances.

Commonwealth v. Thomas, 988 A.2d 669, 670 (Pa.Super. 2009) (citations

omitted), appeal denied, 4 A.3d 1054 (Pa. 2010).

      Criminal conspiracy requires the Commonwealth to prove that appellant

“(1) entered into an agreement to commit or aid in an unlawful act with



                                     - 15 -
J. S17035/20

another person or persons; (2) with a shared criminal intent; and (3) an overt

act was done in furtherance of the conspiracy.” Commonwealth v. Mitchell,

135 A.3d 1097, 1102 (Pa.Super. 2016), appeal denied, 145 A.3d 725 (Pa.

2016); see also 18 Pa.C.S.A. § 903(a). A conspiratorial agreement can be

proven   by   circumstantial   evidence   and   “inferred   from   a   variety   of

circumstances including, but not limited to, the relation between the parties,

knowledge of and participation in the crime, and the circumstances and

conduct of the parties surrounding the criminal episode.” Commonwealth

v. Feliciano, 67 A.3d 19, 26 (Pa.Super. 2013) (en banc) (citation and

internal quotation marks omitted), appeal denied, 81 A.3d 75 (Pa. 2013).

Additionally, we recognize that “a perpetrator’s identity may be established

with circumstantial evidence.    This Court has recognized that evidence of

identification need not be positive and certain to sustain a conviction.”

Commonwealth v. Dunkins, 2020 Pa.Super. 38, at *7 (Pa.Super. Feb. 12,

2020) (citations, internal quotation marks, and brackets omitted).

      Upon review of the evidence in the light most favorable to the

Commonwealth as the verdict winner, we conclude that there was ample

circumstantial evidence presented at trial to establish appellant’s identity as

one of the three individuals who robbed the victim.         Appellant’s argument

disregards the fact that he was not convicted on fingerprint evidence alone.

As discussed supra, the cell phone number utilized to call for Chinese food

and set up the robbery was specifically linked to appellant’s Facebook page.



                                    - 16 -
J. S17035/20

Moreover, although the victim was unable to identify any of the three

perpetrators at trial, the presence of appellant’s fingerprints on the cold bottle

of beer found by Officer Cilento places him at the scene of the robbery shortly

before it occurred. (See notes of testimony, 8/19-20/19 at 85-86, 101-102,

128, 130-131.) The trial court summarized the evidence presented at trial on

this issue as follows:

            [T]he Commonwealth established that the Residence
            was a secluded home situated on a lightly traveled
            road. This was not a public place where a number of
            people may have had innocent contact with the beer
            bottle. The beer bottle was located on the same side
            of the Residence that the perpetrators emerged from
            and approximately ten feet behind the location where
            [the victim] first observed them. Foam was located
            inside of the bottle indicating that the bottle had
            recently been moved or shaken. The inside of the
            beer bottle was still cold when discovered by law
            enforcement. Furthermore, there was no innocent
            explanation for why [appellant’s] print was on the
            beer bottle discovered at the scene immediately after
            the occurrence of a robbery.

Trial court opinion, 12/5/19 at 9.

      Based on the foregoing, we find that the Commonwealth presented

sufficient evidence for the jury to conclude that appellant was one of the three

individuals who conspired to rob the victim.      Accordingly, appellant’s claim

that there was insufficient evidence to sustain his conviction for criminal

conspiracy must fail.




                                     - 17 -
J. S17035/20




     Judgment of sentence affirmed.



Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary

Date: 6/15/2020




                                 - 18 -